Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 12 February 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                            Richmond 12th Feby 1781
                        
                        I had the honor to address your Excellency the  since
                            then nothing material has occurred in this quarter, the Enemy laying quiet in Portsmouth.
                        The Letter of which the inclosed is Copy came yesterday by Express not being certain that General Greene had
                            wrote your Excellency by the same conveyance, I inclose copy of his Letter to me by an omission in dating the Letter I am
                            uncertain where he was at the time of writing it but immagine him to have been somewhere in the neighbourhood of
                            Charlotte.
                        We have no certain accounts of the number of Troops arrived at Wilmington or who commands them it was said
                            General Prevost but I believe it is only conjecture.
                        I go this day to Chesterfield to expedite as much as possible the march of the remaining detachment of 400
                            Men for the southard having got thro most of the difficulties which opposed our equipping them for the Field they will be
                            very well Armed & tolerably Cloathed—I shall at the same time meet the Officers who are in consequence of my
                            Advertisement assembled their to agree in an Arrangement of the n.y. Line agreeable to the late Resolution of Congress.
                        I cannot help again mentioning to your Excellency the distress we are likely to suffer for want of
                            Arms—there is not the least prospect of obtaining a single one from this State indeed should any operation require
                                their having only one Thousand man Militia in the Field I doubt their being able to Arm them how
                            then we are to Arm the Recruits for the Army is hard to say. with great Respect & Esteem I have the
                            honor to be Your Excellencys most Obed. Servt
                        
                            Steuben
                            
                                Majr General
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                
                                    c.12 February 1781
                                
                            
                            Since I wrote you by Maj. Giles, Lord Cornwallis, has been constantly in pursuit of Gen. Morgan, and has
                                burnt his Waggons, & equipd his Army in such a manner as to move with the greatest facility, his force is abo.
                                2500 men. 
                            Gen. Morgan by forced marches kept out of the reach of his Lordship, & has got off his Prisoners
                                in safety, but it was partly owing to a happy intervention of a Great Storm, which raised the Catabaw so high that the
                                Enemy could not cross. During which time the Prisoners were pushed on, over The Jadkin, and are on their march for
                                Virginia. The moment I got Intelligence that the Enemy were penetrating the Country, I put the army in motion upon the
                                Pedee, and left it under the Command of Genl Huger, and crossed the Country with a small scout, in order to collect
                                the Militia and make head against the Enemy untill we could make a junction of our Forces, we made the necessary
                                dispositions to prevent the Enemy from crossing the Catabaw, but so few Militia come in and the fords were so numerous
                                it was impossible to Effect it; they crossed at McCowens ford where Gen. Davidson was posted, with the Greatest part
                                of the Militia, The Opposition was inconsiderable, owing to the Generals being Killed as it is said
                                in the beginning of the action, the Greatest part of the Militia were dispersed soon afer the Enemy crossed, nor can I
                                hear of their collecting in any considerable numbers since I waited at one of the places of Rendezvous the night after
                                the Enemy cross’d untill past 12 oClock and not a Man came to our assistance.
                            We are now Endeavouring to form a junction of our Continental Troops at this Place the Enemy were within
                                about 25 miles of us last night. We have hitherto removed all the Stores, out of the Enemy’s way, but if they pursue
                                us, & we are not able to make an effectual Stand which there is little prospect of, unless the Militia come to
                                our aid we shall loose our Stores, & what serves to render our Situation the more distressing is I have just
                                received intelligence that the Fleet that left Virginia is arrived at Wilmington, & that the forces have
                                landed there.
                            These Southern States are in such a defenceless Condition that they must fall under the dominion of the
                                Enemy unless reinforcements are sent on immediately, from the Northward. You know I have always considered the
                                incursions in Virginia as of no consequence if we could prevent their penetrating this way, Pray send on all the men
                                you can equip & if Col. Carrington has not left Virga, desire him to join the army as soon as he can. Major
                                Forsyth also if he has the appointment of Comy Gen.
                            In moving the Stores from Salisbury I found 1700 stand of arms (Continental) in one Store kept for the
                                use of the Militia, in the most miserable order you can imagine. Such distribution of Public Stores is enough to ruin
                                a nation. These are some of the happy effects of defending a Country with Militia, from which Good Lord deliver us.
                            Since my last Lt Col. Lee has surprized George Town, he writes me that many are kill’d, but few taken,
                                one field officer was killed, and several taken prisoner. You shall have the Particulars when I have time to relate
                                them.
                            If the Enemy distress us in this State I am not without hopes of giving them trouble
                                in the rear, & shall take measures for that Purpose—Genls Sumpter, Marian & Pickins, O that we had in
                                the field, as Harry the 5th said, some few of the many thousands that are Idle at home. I am Dear Baron Yr
                            
                                Nath. Greene.
                            
                        
                        
                    